



COURT OF APPEAL FOR ONTARIO

CITATION:
Marchildon v. Beitz, 2012
    ONCA 668

DATE: 20121003

DOCKET: M41736 (C55183)

Juriansz J.A. (In Chambers)

BETWEEN

Renee Marchildon

Applicant (Respondent in Appeal)

and

Justin Beitz

Respondent (Appellant)

Martin J. Prost, for the respondent (appellant)

L Paterson Kelly, for the applicant (respondent in
    appeal)

Heard: September 26, 2012

ENDORSEMENT

[1]

At issue on this motion is whether this family law appeal properly lies
    to the Court of Appeal or to the Divisional Court.

[2]

The appellant filed a Notice of Appeal with this court, but now brings
    this motion for an order transferring the appeal to the Divisional Court. The
    appeal is from an order of the Family Court of the Superior Court of Justice in
    Barrie, dated February 16, 2012. The material filed does not contain the order
    itself, but makes evident that the order was made pursuant to s. 23 of the
Childrens
    Law Reform Act
, R.S.O. 1990, c. C.12 (
CLRA
).

[3]

The respondent opposes the motion. The respondent relies on the
    endorsement of the judge below, dated June 21, 2012, which states that the
    February order was final and that the proper forum for the appellants argument
    that the order was made without jurisdiction is the Court of Appeal. Counsel
    for the respondent submits that appeals of interim decisions of the Family
    Court branch of the Superior Court in Barrie lie to the Divisional Court, and
    appeals of final orders lie to the Court of Appeal.

[4]

The statutory provisions governing appeals in family law proceedings are
    a source of much confusion. In
Christodoulou v. Christodoulou
, 2010
    ONCA 93, 75 R.F.L. (6th) 266, MacPherson J.A. set out the appropriate
    interpretation of
s. 21.9.1 of the
Courts
    of Justice Act
, R.S.O. 1990, c.
    C.43
(
CJA
), noting the inconsistency and arbitrariness inherent
    in the current system of family law appeal routes. I echo MacPherson J.A.s
    remarks at paras. 35 and 36 in saying that the current appeal routes are both
    confusing and inequitable. I add my voice to those encouraging legislative
    reform in this area.

[5]

As discussed in
Christodoulou
, s. 21.9.1 of the
CJA
together with s. 73 of the
CLRA
provide that the appeal of an order
    under Part III of the
CLRA
, excepting ss. 59 and 60,

made at
    a Family Court branch of the Superior Court lies to the Divisional Court. The
    order under appeal in this case was made under s. 23 of the
CLRA
,
    which lies under Part III of that Act.

[6]

These provisions may be read in context. Part III of
    the
CLRA
provides for applications to a
    court, which is defined in Part III as follows:

18. (1) In this Part,

court means the Ontario Court of Justice, the

Family Court or the Superior Court of Justice;

(tribunal) ....

[7]

Part III also provides that an order of the Ontario
    Court of Justice is appealed to the Superior Court:

73. An appeal from an order of the Ontario Court

of Justice under this Part lies to the Superior

Court of Justice.

[8]

Section 21.9.1 of the
CJA

deals with the appeal route for decisions of the Family Court in a
    circuitous fashion.  It deems that some statutory provisions that provide for
    appeals from the Ontario Court to the Superior Court provide for appeals from
    the Family Court to the Divisional Court:

21.9.1. A statutory provision referred to in the
    Schedule

to section 21.8 or in section 21.12 that provides

for appeals from decisions of the Ontario Court of

Justice to the Superior Court of Justice shall be

deemed to provide for appeals from decisions of

the Family Court to the Divisional Court.

[9]

This section applies to s. 73 of the
CLRA
. The Schedule to s.
    21.8 of the
CJA
lists

Childrens Law
    Reform Act
, except sections 59 and 60.

[10]

Finally, s. 6(1) of the
CJA
provides:

6. (1) An appeal lies to the Court of Appeal from,

...

(b) a final order of a judge of the Superior Court
    of Justice, except an order referred to in clause 19(1)(a) or an order
from
    which an appeal lies to the Divisional Court under another Act.
[Emphasis
    added].

[11]

Under the
CLRA
, all regular child custody orders made
    under Part III of the
CLRA
at a Family Court branch location, with the
    explicit exception of those made under ss. 59 and 60, are appealed under s.
    21.9.1 of the
CJA
. Therefore, an appeal from them lies to the
    Divisional Court.

[12]

The
    motion is granted. Order to go that the appeal be transferred
to the Divisional Court.

R.G. Juriansz J.A.


